OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                4T
                  OFFICIAL BUSINESS                                         %
                  STATE OF TEXAS                            2   vLa *   sSs^PjSEssBarawT-jBi
                                                                                  '   PITNEY BOWES
                  PENALTY FOR^"„
                  PRIVATE USErf c
                                                            02 1R
                                                            0006557458
                                                                                      $ 00.265
 3/25/2015                                                                            MAR26     2015
                                                        LS MAILED FROM          ZIPCODF 7S701
 NORRIS, ANGEL RENEE          TnGt. Np.;c;.1-009909-11572H-B                               ..
                                                                                 WR-78,501-02
 The Court has dismissed your application for writ of habeas corpus without written
 order; the sentence has been discharged See ExparteHarrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).
                                                        ^
                                                        V                  Abel Acosta, Clerk

                              BRADLEY CHRISTOPHER STARK
                              FEDERAL CORRECTIONAL INSTITUTION #69122-'
                              053
                              1900 SIMLER AVENUE
                              BIG SPRING, TX 79720
3AWS3B       79720            P^hHI'-'ihil'Mllhl-'H >IIIii',1miPIu1mI'I'